Citation Nr: 0003769	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  97-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1942 to June 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for Parkinson's 
disease.  

Pursuant to the veteran's request, a hearing before a Member 
of the Board in Washington, D.C., was scheduled for June 
1999.  However, five days prior to the hearing, wife of the 
veteran, who is now in a nursing home, notified the RO, 
through her representative, that they would not be attending 
the hearing.  Since that time, no request for rescheduling of 
the hearing has been received.  Under these circumstances, 
the veteran's request for a hearing is deemed withdrawn.


FINDINGS OF FACT

The medical evidence is in relative equipoise on the question 
of whether Parkinson's disease was first manifested during 
service.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, service connection for Parkinson's disease is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§  3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served for over 28 years in the Air Force until 
his discharge in June 1970.  His service medical records show 
that he was often treated for, inter alia, narcolepsy 
(hypersomnolence, etiology unknown); tendonitis and arthritis 
of unknown etiology manifested by pain and swelling of the 
hands, wrists, elbows, knees, and ankles; and was also 
treated for seborrhea in December 1960 and July 1969.  

Shortly after service, orthopedic and neurologic examinations 
conducted in September 1970 in connection with his original 
claim showed no tremors, a normal gait, and no skin 
abnormalities.  The veteran subsequently was granted service 
connection for intermittent polyarthritis in multiple joints, 
currently rated 20 percent disabling; degenerative joint 
disease, currently rated 40 percent disabling; and simple 
bone cyst of the greater tuberosity head of the right 
humerus, left trigger thumb, healed herpes zoster, keratitis 
of the left eye, post operative residuals of right and left 
knee meniscectomies, ; and hypersomnolence, of unknown 
etiology, all rated as noncompensable.  

The veteran was first diagnosed with Parkinson's disease in 
late 1972, after noticing difficulty using his left hand and 
leg.  Since the veteran's Parkinson's disease diagnosis, he 
has received continuous medical treatment for his Parkinson's 
disease from both private and VA facilities/doctors.  His 
condition continues to deteriorate.

The veteran submitted a claim for service connection for 
Parkinson's disease in April 1993.  In support of the 
veteran's claim, in May 1993, Dr. Ronald E. Pfeiffer, an 
associate Professor of Neurology and Pharmacology, and the 
Chief of the Section of Neurology at the University of 
Nebraska Medical Center, submitted a letter to the RO in 
response to questions regarding the onset of the veteran's 
Parkinson's disease.  Dr. Pfeiffer indicated that he followed 
the veteran in the Movement Disorders Clinic at the 
University of Nebraska Medical Center, and at the Omaha 
Veteran's Administration Medical Center in the early 1980's.  
Dr. Pfeiffer stated that the onset of his neurologic symptoms 
dated to around 1970 although the diagnosis of Parkinson's 
disease wasn't was not rendered until sometime later. 

In rating decisions dated January 1995 and May 1995, the RO 
denied entitlement to service connection for Parkinson's 
disease based upon a finding that the evidence of record did 
not show that the disease was incurred during service.  
Specifically, the RO determined that the evidence of record 
did not contain a medical opinion stating that the veteran's 
inservice muscle and joint conditions of unknown etiology 
were the early stages of Parkinson's disease.  The veteran 
timely appealed the decision.

Subsequent to the May 1995 rating decision, Dr. Pfeiffer 
submitted additional evidence in support of the veteran's 
claim.  In November 1995, Dr. Pfeiffer reviewed the veteran's 
medical records and provided another opinion as to the onset 
of the veteran's Parkinson's disease.  Dr. Pfeiffer noted 
that in an April 1973 examination, the veteran had a six-year 
history of seborrheic dermatitis, and that seborrheic 
dermatitis is a common feature of Parkinson's disease.  As 
such, Dr. Pfeiffer opined that the veteran's first clinical 
symptoms of Parkinson's disease quite possibly dated back to 
1967.  Dr. Pfeiffer also noted that multiple diagnostic 
studies during 1970 and 1971 uncovered no firm explanation 
for the symptoms described by the veteran as "the creeping 
miseries."  In retrospect, Dr. Pfeiffer felt that the pain 
described by the veteran was a result of Parkinson's disease.  
Dr. Pfeiffer noted that sensory symptoms, particularly poorly 
defined aches and pains, are actually quite common in 
Parkinson's disease and may precede the appearance of the 
more typical motor features.  Dr. Pfeiffer also noted that 
the veteran's symptoms improved significantly when 
antiparkinson therapy was initiated, further supporting his 
impression.  In sum, Dr. Pfeiffer concluded that "even 
though the veteran's Parkinson's disease was not actually 
diagnosed until 1973, it seems quite clear that its symptoms, 
although unrecognized as such, were present in 1970, and 
probably as early as 1967."

At the veteran's urging, the RO referred the veteran's claims 
file to the Under Secretary of Health and requested an 
independent medical opinion to establish whether the 
veteran's Parkinson's disease had its onset in service as 
provisioned under 38 C.F.R. § 3.303(d).  Such opinion was 
rendered in December 1996.  That physician reviewed the 
veteran's claims file and opined that the evidence of record 
did not support the diagnosis of Parkinson's disease during 
active military service.  Specifically, the doctor noted that 
the veteran's two neurological evaluations performed three 
months prior to separation from service, were negative for 
clinical evidence of Parkinson's disease.  In addition, the 
physician pointed out that clinical notes and consultation 
sheets from May and November 1971 did not indicate the 
presence of Parkinson's disease, nor did the veteran exhibit 
tremor, rigidity, bradykinesia, or postural disturbances in 
the first year following separation from active duty.  In 
response to Dr. Pfeiffer's November 1995 opinion regarding 
the veteran's seborrheic dermatitis, the physician noted that 
a January 1981 discharge summary signed by Dr. Pfeiffer 
indicated that the veteran developed a rash on his abdominal 
during hospitalization and was seen by dermatology who felt 
he had xerosis and seborrheic dermatitis, brought on by 
hospital soap.  The doctor concluded, "Thus, seborrheic 
dermatitis, which is increased in prevalence but is not a 
primary diagnostic feature of Parkinson's disease, had an 
alternative explanation."  In response to the issue of 
arthralgias, the physician interpreted the evidence to 
suggest that the veteran's arthralgias for which he sought 
medical attention were the manifestation of an inflammatory 
rheumatologic condition for which the veteran is service 
connected and which predated the onset of Parkinson's disease 
by sixteen years.  

In response to the December 1996 opinion, Dr. Pfeiffer sent 
correspondence to the veteran in July 1997 and to the RO in 
September 1997.  Dr. Pfeiffer disagreed with the VA 
physician's interpretation of the record and advised the 
veteran to request a review by a Parkinson's disease 
specialist.  Dr. Pfeiffer noted that while Dr. Booss is the 
Chief neurologist for the VA's medical system, he is not a 
Parkinson's disease specialist.  In response to the December 
1996 opinion, Dr. Pfeiffer noted that the veteran's 
seborrheic dermatitis was first noted in the late sixties, 
and that the dermatologist in 1981 was attributing the 
abdominal rash to xerosis caused by soap used during 
hospitalization , not to the seborrheic dermatitis which was 
diagnosed 8 years previously.  In addition, Dr. Pfeiffer 
reiterated that the veteran's aches and pains improved 
significantly when anti-Parkinson medication was instituted, 
pointing toward a cause-effect relationship.

As a result of the conflicting medical opinions of record, 
the RO referred the claims folder to a VA movement disorder 
specialist for another medical opinion addressing the onset 
of the veteran's Parkinson's disease.  In August 1998, the 
Chief of Neurology of the San Diego VA Medical Center 
rendered an opinion regarding the onset of the veteran's 
Parkinson's disease.  That doctor concluded, after a review 
of the veteran's medical records, that although certain of 
the veteran's complaints at the time of discharge might have 
been early manifestations of Parkinson's disease, the records 
do not indicate that there were unequivocal symptoms and 
signs of Parkinson's disease until late 1972 and early 1973.

Finally, a fourth medical opinion was rendered in July 1999 
by Craig Bash, M.D., with respect to the onset of the 
veteran's Parkinson's disease.  Dr. Bash's attached resume 
indicates that he is currently an Assistant Clinical 
Professor of Radiology and Nuclear Medicine at the Uniformed 
Services University of Health Sciences; Deputy Director of 
Medical Services of the Paralyzed Veteran's of America; and a 
Guest researcher at the National Institutes of Health, 
Laboratory of Diagnostic Radiology.  Dr. Bash's resume also 
includes a lengthy background in medicine as well as numerous 
certifications, awards, and articles regarding movement 
disorders.  Based on a review of the record, as well as a 
review of the letters from Drs. Booss and Pfeiffer, Dr. Bash 
opined that the veteran did have early signs of his 
Parkinson's disease while in service.  Specifically, Dr. Bash 
opined that the veteran's arthritis likely represented the 
early manifestations of his Parkinson's disease.  In 
addition, Dr. Bash stated that it was likely that the 
veteran's seborrheic dermatitis was an early manifestation of 
the veteran's Parkinson's disease.  In support of his 
opinion, Dr. Bash included excerpts from an article by 
William C. Koller, M.D., Ph.D. entitled, "How Accurately can 
Parkinson's disease by Diagnosed?" as well as excerpts from 
an article by Matthew B. Stern entitled, "The Clinical 
Characteristics of Parkinson's Disease and Parkinsonian 
Syndromes:  Diagnosis and Assessment."

Legal Analysis

Applicable law provides that entitlement to service 
connection will be granted if the facts, shown by a 
preponderance of the evidence, establish that a particular 
disease or injury resulting in disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1999).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the Board finds that he has presented a 
plausible claim.  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(b) (West 
1991).  

This case turns on the issue of the whether the onset of the 
veteran's Parkinson's disease occurred during service, within 
the presumptive period following service, or at the time of 
the diagnosis in 1972.  The veteran contends that his 
Parkinson's disease was first manifested during service even 
though it was not medically diagnosed until more than two 
year after his discharge from service.  In this regard, the 
veteran contends that he exhibited symptomatology associated 
with Parkinson's disease many years prior to the medical 
diagnosis.  Specifically, the veteran stated that he suffered 
numerous disabling medical problems of unknown etiology, 
which primarily affected his ability to use his arms and 
legs.  He also contends that his arthritis and dermatitis 
during service were early manifestations of his Parkinson's 
disease.  However, since the veteran has not been shown to be 
capable of making medical conclusions, his statements 
regarding causation are not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Rather, the medical 
record must support his statements. 

As noted above, the record contains four medical opinions 
that address the issue of the onset of the veteran's 
Parkinson's disease.  Two of those opinions-those by the 
private physicians-support the veteran's contention that he 
first experienced symptoms that can be attributable to 
Parkinson's disease in service.  While neither physician is 
absolutely definitive in his conclusion, they each indicate 
that it is likely that the veteran's Parkinson's disease was 
first manifested in service.  The remaining two opinions-
those by VA physicians-militate against the veteran's claim.  
While one VA physician concluded that the symptoms 
experienced in service can be attributed to other 
disabilities, some of which were ultimately service 
connected, the fact of prior service connection for other 
disabilities is not, in and of itself, dispositive of the 
issue before the Board.

After careful consideration of the evidence of record, the 
Board finds that the opinions by the private doctors are at 
least as equally persuasive as those by the VA doctors.  In 
this regard, the Board notes that all four opinions were 
rendered after review of some, if not all of the veteran's 
medical records.  While, clearly, the VA doctors would have 
access to the veteran's entire claims file whereas the 
private doctors would not, it is equally as clear that the 
private doctors had copies of some, if not all of the 
pertinent medical records.  Furthermore, Dr. Bash submitted 
medical treatise and other evidence to support his 
conclusions.  The Board also notes that specialists in 
neurology rendered all the opinions.  While each of the 
private doctors also professed a subspecialty in movement 
disorders, it is unclear whether such expertise is medically 
necessary to adequately resolve the issue under 
consideration.  Finally, the Board notes that even though the 
VA physicians reached a contrary conclusion, they did not 
definitively rule out the possibility that the onset of the 
veteran's Parkinson's disease was during service, as they did 
concur with the notion that arthritis and dermatitis often 
appear as early signs of Parkinson's disease.  

In sum, then, the Board finds that the evidence is in 
relative equipoise on the question of whether the veteran's 
Parkinson's disease was first manifested in service, the 
pivotal issue in this case.  When, as here, after 
consideration of all evidence and material of record in a 
case for VA benefits, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (1991).  Resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that Parkinson's disease is warranted.


ORDER

Service connection for Parkinson's disease is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

